In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 02-3837
JOSEPH SLOVINEC,
                                            Plaintiff-Appellant,
                               v.

DEPAUL UNIVERSITY,
                                            Defendant-Appellee.
                         ____________
       Appeal from the United States District Court for the
         Northern District of Illinois, Eastern Division.
         No. 01 C 576—Charles R. Norgle, Sr., Judge.
                         ____________
     SUBMITTED JUNE 5, 2003—DECIDED JUNE 18, 2003
                    ____________


 Before EASTERBROOK, KANNE, and WILLIAMS, Circuit
Judges.
  PER CURIAM. Joseph Slovinec holds a master’s degree in
history from DePaul University. He also has attended
DePaul’s School of Education, completing all courses but
not the required student teaching, and DePaul’s School of
Law, completing the first year. He owes DePaul about
$80,000 in student loans (guaranteed by the federal govern-
ment), loans that he is not retiring because he cannot ob-
tain full-time employment. In this suit Slovinec contends
that DePaul violated his rights under state and federal law
by (a) not providing letters of recommendation that might
assist him in obtaining employment (DePaul insists that
Slovinec first waive any right to see the contents of these
2                                               No. 02-3837

letters), and (b) either loaning him too much money for his
earning capacity, or not doing enough to help him obtain
employment to pay down the debt. The former is said to vio-
late the Family Educational Rights and Privacy Act of 1974
(FERPA), 20 U.S.C. §1232g, and the latter the Higher Edu-
cation Act of 1965 (HEA), 20 U.S.C. §§ 1070-1155. Slovinec’s
complaint narrates many additional grievances against
persons other than DePaul; we limit our attention to the
only defendant. The district court concluded that neither
the FERPA nor the HEA creates a private right of action and
dismissed the complaint. 222 F. Supp. 2d 1058 (N.D. Ill.
2002). The court relinquished supplemental jurisdiction
over all state-law theories, enabling Slovinec to pursue
them in state court.
  DePaul is a private university, so Slovinec cannot use 42
U.S.C. §1983, and the approach of Maine v. Thiboutot, 448
U.S. 1 (1980), to enforce these federal statutes. He needs
some other grant of authority. The Supreme Court held in
Gonzaga University v. Doe, 536 U.S. 273 (2002), that the
FERPA does not authorize suits by private persons, as op-
posed to the federal government. As for the HEA: three
courts of appeals have held that this statute does not create
a private right of action. See Labickas v. Arkansas State
University, 78 F.3d 333 (8th Cir. 1996); Parks School of
Business, Inc. v. Symington, 51 F.3d 1480, 1484-85 (9th Cir.
1995); L’ggrke v. Benkula, 966 F.2d 1346 (10th Cir. 1992).
  The Court’s approach to the FERPA in Gonzaga shows that
Labickas, Parks, and L’ggrke are correctly decided. The
HEA, like the FERPA, is a funding statute, attaching condi-
tions to grants, scholarships, and guarantees underwritten
by the national government. Congress provided in each
statute for enforcement by the national government, and
in the HEA for enforcement against the Secretary of Ed-
ucation as well. See 20 U.S.C. §1082(a)(2). Neither statute
authorizes litigation by a private plaintiff against anyone
No. 02-3837                                                 3

other than the Secretary. If the Secretary is not doing his
job in holding recipients to the conditions of federal sup-
port, then complaint should be made of the Secretary and
may be renewed in court if the Secretary declines to act and
if the would-be plaintiff has standing. See Heckler v.
Chaney, 470 U.S. 821 (1985). As long as the Secretary
believes that DePaul is respecting the terms on which it
receives or distributes federal aid, the only potential avenue
of relief is a suit against the Secretary under §1082(a)(2).
                                                   AFFIRMED

A true Copy:
       Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—6-18-03